Case 3:20-cv-02149-BRM-LHG Document 81 Filed 02/27/21 Page 1 of 18 PageID: 1213




 NOT FOR PUBLICATION


                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY


  M. COHEN AND SONS, INC.,

                      Plaintiff,                       Case No. 3:20-cv-2149 (BRM) (LHG)

                          v.                                        OPINION

  PLATTE RIVER INSURANCE COMPANY and
  W.S. CUMBY, INC.,

                     Defendants.

                     v.

  ALLEN COHEN, SUSAN COHEN,
  HOWARD COHEN, EILEEN COHEN,
  RONALD COHEN, BARBARA COHEN,
  SAMUEL COHEN, JANET COHEN, H.R.
  REED ROAD, L.P., PENMAWR, L.P., H.R.
  SARASOTA LLC and PENMAWR-FLA,
  LLC,

                  Counterclaim Defendants.


 MARTINOTTI, DISTRICT JUDGE

        Before the Court are two motions: (1) Defendant Cumby, Inc.’s (“Defendant Cumby”)

 Motion to Dismiss pursuant to Federal Rule 12(b)(1) and 12(b)(6) (ECF No. 34); and (2) Defendant

 Cumby’s Motion to Stay this action pending resolution of its Motion to Dismiss. (ECF No. 60.)

 Plaintiff M. Cohen & Sons, Inc. (“Plaintiff”) opposes Defendant Cumby’s Motion to Dismiss.

 (ECF No. 50.) Defendant Platte River Insurance Company (“Defendant Platte River”) opposes

 Defendant Cumby’s Motion to Stay in part. (ECF No. 61.) Defendant Cumby filed a Reply to both

 oppositions. (ECF No. 51; ECF No. 64.) Having reviewed the filings submitted in connection with
Case 3:20-cv-02149-BRM-LHG Document 81 Filed 02/27/21 Page 2 of 18 PageID: 1214




 the Motions and having declined to hear oral argument pursuant to Federal Rule of Civil Procedure

 78(b), for the reasons set forth below and for good cause shown, Defendant Cumby’s Motion to

 Dismiss is GRANTED and its Motion to Stay is DENIED AS MOOT.

 I.     FACTUAL AND PROCEDURAL BACKGROUND

        Plaintiff and Defendant Cumby entered into an agreement on or about March 23, 2018 (the

 “Agreement”). (Am. Compl. (ECF No. 24) ¶ 8.) Under the Agreement, Plaintiff agreed to perform

 certain services for Defendant Cumby, and Defendant Cumby agreed to pay for those services.

 (Id.) The Agreement specified Plaintiff would perform the work at the Institute for Advanced

 Studies, Rubenstein Commons, 50 Maxwell Lane in Princeton, New Jersey. (Id. ¶ 9.) Plaintiff

 alleges Defendant Cumby “failed to meet its contractual obligations” under the Agreement. (Id. ¶

 12.) Specifically, “the fluted glass as drawn in the architectural documents could not comply with

 the contractual specifications.” (Id. ¶ 14.) This created a faulty design, which “created a life safety

 issue” that “Defendant Cumby refused to address.” (Id. ¶¶ 15–16.) Because of these breaches,

 “Plaintiff commenced litigation against Defendant Cumby in the Court of Common Pleas,

 Delaware County, Pennsylvania, Docket No. 2019-0009455.” (Id. ¶ 21.)

        On October 26, 2018, in furtherance of the Agreement, “Plaintiff, Defendant Cumby, and

 Defendant Platte River entered into a Performance Bond whereby Plaintiff and Defendant Platte

 River bound themselves to Defendant Cumby for the performance of the Agreement” (the

 “Performance Bond”). (Id. ¶ 23.) According to Plaintiff, Defendant Platte River understood

 Plaintiff was an intended beneficiary to the Performance Bond. (Id. ¶ 24.) Under the Performance

 Bond, Defendant Platte River’s obligation to act arises only when Defendant Cumby is not in

 default, but since Defendant Cumby is in default, Defendant Platte River has no obligation to act.

 (Id. ¶¶ 25–27.) Further, even if Defendant Cumby was not in default, “Defendant Platte River’s



                                                   2
Case 3:20-cv-02149-BRM-LHG Document 81 Filed 02/27/21 Page 3 of 18 PageID: 1215




 obligation to act under the Performance Bond arises only after Defendant Cumby meets the

 provisions of § 3.1, 3.2, and 3.3 of the Performance Bond.” (Id. ¶ 28.)

        On February 12, 2020, Plaintiff’s counsel wrote to Defendant Platte River to confirm

 whether Defendant Cumby satisfied § 3.3 of the Performance Bond, but Defendant Platte River

 did not respond. (Id. ¶¶ 35–38.) Plaintiff also alleges Defendant Platte River interfered with a

 subcontract Plaintiff had with Walter P. Moore (“WPM”) by requesting documents created by

 Plaintiff and inviting WPM to attend a meeting at the Project on February 27, 2020. (Id. ¶¶ 39–

 41.) Moreover, Plaintiff alleges after its Complaint was filed on February 27, 2020, Defendant

 Platte River engaged “in a systematic scheme to defame Plaintiff and to interfere with Plaintiff’s

 contractual business relationships.” (Id. ¶ 44.)

        On April 6, 2020, Plaintiff completed a projected for Clark-McCarthy Healthcare Partners

 II (“Clark McCarthy”), and Defendant Platte River wrote to Clark-McCarthy demanding that it

 direct “all future payments to Plaintiff to Defendant Platte River instead.” (Id. ¶ 46.) On April 10,

 2020, Plaintiff wrote to Defendant Platte River “requesting it to cease and desist from interfering

 with its contractual relationship with Clark-McCarthy” but Defendant Platte River refused to do

 so. (Id. ¶¶ 47–48.) As a result of this interference, Clark-McCarthy will not release the funds earned

 by Plaintiff to Plaintiff, which resulted in Plaintiff’s inability to pay its employees during the

 pandemic and caused “a loss of Plaintiff’s good will,” tarnished reputation, and “threatened future

 losses to Plaintiff’s business operations and revenue.” (Id. ¶¶ 49–53.)

        Plaintiff also alleges Defendant Platte River interfered with several general contractors for

 whom Plaintiff is performing work. Specifically, “representatives of Turner Construction have

 contacted Plaintiff to say Defendant Platte River has contacted Turner Construction directly and

 made derogatory statements about Plaintiff.” (Id. ¶ 55.) Plaintiff and Turner Construction had a



                                                    3
Case 3:20-cv-02149-BRM-LHG Document 81 Filed 02/27/21 Page 4 of 18 PageID: 1216




 letter of intent for the Ernst & Young Project (“EY Project”), and Plaintiff has started work on the

 EY Project, but “as the parties are preparing to enter into a contract for the EY Project, Turner

 Construction is suddenly claiming there may be concerns with entering into a contract with

 Plaintiff.” (Id. ¶¶ 56–58.) Plaintiff is also bidding on two projects for Turner Construction, but

 “Turner Construction has expressed to Plaintiff its concerns over Plaintiff’s alleged financial

 problems—all raised by Defendant Platte River,” so Plaintiff is at risk of losing those projects. (Id.

 ¶¶ 59–60.) Plaintiff alleges it “is not on the verge of bankruptcy but does need the money from the

 Fort Bliss Project and could incur additional financial losses if Defendant Platte River continues

 to interfere with its contractual relationships.” (Id. ¶ 66.)

         Further, Plaintiff alleges Defendant Platte River has interfered with Plaintiff’s contractual

 relationship with its own accountant Joseph P. Melvin Company, LLC (“Accountant”) by

 threatening litigation against the Accountant for “alleged negligence in preparing various financial

 statements for Plaintiff upon which Defendant Platte River allegedly relied,” but notes “Defendant

 Platte River is making these unsubstantiated threats merely to gain a tactical advantage over

 Plaintiff in this litigation.” (Id. ¶¶ 68–71.) Plaintiff also alleges “Defendant Platte River supplied

 a bid bond for the Pier 55 Project in Manhattan, New York (“Pier 55”) and upon 20% completion

 of Plaintiff’s work on the Pier 55 Project, Defendant Platte River failed to issue a Performance

 Bond as promised in the bid documents,” which resulted in the general contractor’s removal of

 Plaintiff from the Pier 55 Project and resulting damages to Plaintiff. (Id. ¶¶ 74–76.)

         Lastly, according to Plaintiff, Defendant Platte River and Defendant Cumby conspired

 together to misappropriate Plaintiff’s drawings and calculations. Plaintiff allegedly supplied

 drawings and calculations to Defendant Cumby, who then, without paying Plaintiff, gave to




                                                    4
Case 3:20-cv-02149-BRM-LHG Document 81 Filed 02/27/21 Page 5 of 18 PageID: 1217




 Defendant Platte River “to use when Defendant Platte River solicited bidders to replace Plaintiff

 on the Project.” (Id. ¶¶ 79–81.)

        On February 27, 2020, Plaintiff filed a complaint in this Court. (ECF No. 1.) Then on June

 15, 2020, Plaintiff filed an amended complaint. (ECF No. 24.) The Amended Complaint alleged a

 breach of the Performance Bond, breach of the implied covenant of good faith and fair dealing,

 tortious interference with contractual relations, and violation of the Defend Trade Secrets Act. (Id.

 ¶¶ 82–109, 115–28.) Plaintiff also seeks a declaratory judgement. (Id. ¶¶ 110–14.) All of Plaintiff’s

 allegations are against both Defendant Cumby and Defendant Platte River. (Id. ¶¶ 82–128.) On

 July 2, Defendant Cumby filed a motion to dismiss Plaintiff’s amended complaint. (ECF No. 34.)

 On July 6, 2020, Defendant Platte River answered Plaintiff’s Amended Complaint, raised several

 affirmative defenses, and asserted counterclaims against Plaintiff, Allen Cohen, Susan Cohen,

 Howard Cohen, Eileen Cohen, Ronald Cohen, Barbara Cohen, Samuel Cohen, Janet Cohen, H.R.

 Reed Road, LP, H.R. Sarasota, LLC, and Penmawr FLA, LLC (collectively, “Counterclaim

 Defendants”). (ECF No. 37.) On August 3, 2020, Plaintiff filed an opposition to Defendant

 Cumby’s Motion to Dismiss. (ECF No. 50.) On August 10, 2020, Defendant Cumby filed a reply.

 (ECF No. 51.) Then, on August 28, 2020, Defendant Cumby filed a motion to stay. (ECF No. 60.)

 On September 8, 2020, Defendant Platte River opposed the motion. (ECF No. 61.) On September

 11, 2020, Defendant Cumby filed a reply. (ECF No. 64.) On September 17, 2020, Magistrate Judge

 Lois H. Goodman adjourned the motion day for Defendant Cumby’s Motion to Stay and permitted

 each Defendant to file a sur-reply. (ECF No. 65.) On September 21, 2020, Plaintiff opposed the

 motion to stay. (ECF No. 69.) And on September 24, 2020, Defendant Cumby filed a sur-reply.

 (ECF No 71.)




                                                  5
Case 3:20-cv-02149-BRM-LHG Document 81 Filed 02/27/21 Page 6 of 18 PageID: 1218




 II.      LEGAL STANDARDS

                A.   12(b)(1)

          Defendant Cumby moves to dismiss Plaintiff’s amended complaint for lack of subject-

 matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1) and for failure to state a claim

 under Rule 12(b)(6). “When a motion under Rule 12 is based on more than one ground, the court

 should consider the 12(b)(1) challenge first because if it must dismiss the complaint for lack of

 subject matter jurisdiction, all other defenses and objections become moot.” Dickerson v. Bank of

 Am., N.A., No. CIV. 12-03922 RBK, 2013 WL 1163483, at *1 (D.N.J. Mar. 19, 2013) (citing In

 re Corestates Trust Fee Litig., 837 F. Supp. 104, 105 (E.D. Pa. 1993)). In considering dismissal

 for lack of subject-matter jurisdiction, a district court’s focus is not on whether the factual

 allegations entitle a plaintiff to relief but rather on whether the court has jurisdiction to hear the

 claim and grant relief. Maertin v. Armstrong World Industries, Inc., 241 F. Supp. 2d 434 (D.N.J.

 2002).

          “A challenge to subject matter jurisdiction under Rule 12(b)(1) may be either a facial or a

 factual attack.” Davis, 824 F.3d at 346. A facial attack “challenges the subject matter jurisdiction

 without disputing the facts alleged in the complaint, and it requires the court to ‘consider the

 allegations of the complaint as true.’” Id. (citing Petruska v. Gannon Univ., 462 F.3d 294, 302 n.3

 (3d Cir. 2006)). A factual attack, on the other hand, “attacks the factual allegations underlying the

 complaint’s assertion of jurisdiction, either through the filing of an answer or ‘otherwise

 present[ing] competing facts.’” Id. (quoting Constitution Party of Pa. v. Aichele, 757 F.3d 347,

 358 (3d Cir. 2014)). A “factual challenge allows a court [to] weigh and consider evidence outside

 the pleadings.” Id. (citation omitted). Thus, when a factual challenge is made, “no presumptive

 truthfulness attaches to [the] plaintiff’s allegations.” Id. (citing Mortensen v. First Fed. Sav. &



                                                   6
Case 3:20-cv-02149-BRM-LHG Document 81 Filed 02/27/21 Page 7 of 18 PageID: 1219




 Loan Ass’n, 549 F.2d 884, 891 (3d Cir. 1977)). Rather, “the plaintiff will have the burden of proof

 that jurisdiction does in fact exist,” and the court “is free to weigh the evidence and satisfy itself

 as to the existence of its power to hear the case.” Id.

        The Third Circuit has “repeatedly cautioned against allowing a Rule 12(b)(1) motion to

 dismiss for lack of subject matter jurisdiction to be turned into an attack on the merits.” Davis, 824

 F.3d at 348-49 (collecting cases). “[D]ismissal for lack of jurisdiction is not appropriate merely

 because the legal theory alleged is probably false, but only because the right claimed is ‘so

 insubstantial, implausible, foreclosed by prior decisions of this Court, or otherwise completely

 devoid of merit as not to involve a federal controversy.’” Id. at 350 (quoting Kulick v. Pocono

 Downs Racing Ass’n, Inc., 816 F.2d 895, 899 (3d Cir. 1987)). “In this vein, when a case raises a

 disputed factual issue that goes both to the merits and jurisdiction, district courts must ‘demand

 less in the way of jurisdictional proof than would be appropriate at a trial stage.’” Id.

 (citing Mortensen, 549 F.2d at 892 (holding that dismissal under Rule 12(b)(1) would be “unusual”

 when the facts necessary to succeed on the merits are at least in part the same as must be alleged

 or proven to withstand jurisdictional attacks)). These cases make clear that “dismissal via a

 Rule 12(b)(1) factual challenge to standing should be granted sparingly.” Id.

        Here, Defendant Cumby asserts it is making a factual attack. (ECF No. 34-2 at 8.) The

 Court agrees. See New York Shipping Ass’n, Inc. v. Int'l Longshoremen's Ass'n, AFL-CIO, Civ. A.

 No. 10-6261, 2012 WL 847425, at *5 (D.N.J. Mar. 13, 2012) (finding a factual 12(b)(1) challenge

 to the court’s jurisdiction when defendants argued the parties’ arbitration agreement deprived the

 court of subject matter jurisdiction).




                                                   7
Case 3:20-cv-02149-BRM-LHG Document 81 Filed 02/27/21 Page 8 of 18 PageID: 1220




               B.   Motion to Stay

        “A United States district court has broad power to stay proceedings.” Mastec Renewables

 Constr. Co., Inc. v. Mercer Cty. Improvement Auth., Civ A. No. 15-1897, 2017 WL 6493141, at

 *3 (D.N.J. Dec. 19, 2017) (quoting Bechtel Corp. v. Local 215, Laborers’ Int’l Union of N. Am.,

 AFL–CIO, 544 F.2d 1207, 1215 (3d Cir. 1976)).

                [T]he power to stay proceedings is incidental to the power inherent
                in every court to control the disposition of the causes on its docket
                with economy of time and effort for itself, for counsel, and for
                litigants. How this can best be done calls for the exercise of
                judgment, which must weigh competing interests and maintain an
                even balance.

 Id. (quoting Landis v. North American Co., 299 U.S. 248, 254 (1936)). When considering whether

 to grant a stay, a Court will generally weigh several factors, including:

                (1) whether a stay would unduly prejudice or present a clear tactical
                disadvantage to the non-moving party; (2) whether denial of the stay
                would create a clear case of hardship or inequity for the moving
                party; (3) whether a stay would simplify the issues and the trial of
                the case; and (4) whether discovery is complete and/or a trial date
                has been set.

 Akishev v. Kapustin, 23 F. Supp. 3d 440, 446 (D.N.J. 2014) (internal quotations and citations

 omitted); see, e.g., Bechtel Corp., 544 F.2d at 1215 (stating that a district court may “hold one

 lawsuit in abeyance to abide the outcome of another which may substantially affect it or be

 dispositive of the issues”).

 III.   DECISION

               A.   Defendant Cumby’s 12(b)(1) Motion to Dismiss

        Defendant Cumby argues this Court does not have subject matter jurisdiction over

 Plaintiff’s claims because the parties’ contract arbitration clause deprives the court of subject




                                                  8
Case 3:20-cv-02149-BRM-LHG Document 81 Filed 02/27/21 Page 9 of 18 PageID: 1221




 matter jurisdiction. 1 (ECF No. 34-2 at 7–8.) Defendant Cumby points to the breadth of the

 arbitration clause in the contract and argues Plaintiff’s claims fall within the scope of the clause

 because “each of them arise out of or relate to the Contract or an alleged breach thereof.” (Id. at

 8–9.) Further, Defendant Cumby contends the arbitration clause survives the termination of the

 contract because “there is no mention in the contract that the arbitration provision would not

 survive contract termination,” “the time limit for initiating a dispute stretches beyond the life of

 the contract,” and the contract explicitly grants post-termination rights to Defendant Cumby. (Id.

 at 11–12.) Lastly, Defendant Cumby argues it has not waived its right to compel arbitration. (Id.

 at 12–14.)

        Plaintiff argues the Court should “look to the Performance Bond, not the MCS/Cumby

 Contract” in assessing whether breach occurred. (ECF No. 50 at 3.) From this, Plaintiff contends

 the “Performance Bond does not contain a valid agreement to arbitrate” and neither does the

 MCS/Cumby Contract, since Defendant Platte River “is not a party to that contract.” (Id. at 4.)



 1
   If Defendant Cumby were moving to compel arbitration, the Court would have to review the
 motion under either a Rule 12(b)(6) standard or a Rule 56 standard, in light of Guidotti v. Legal
 Helpers Debt Resolution, LLC, 716 F.3d 764 (3d Cir. 2013). Defendant Cumby only cites one case
 decided after Guidotti in support of its argument that this Court should grant its 12(b)(1) motion
 due to the arbitration clause. (ECF No. 34-2 at 8.) However, several cases following Guidotti
 support 12(b)(1) dismissal when a valid arbitration clause exists. See Organizational Strategies,
 Inc. v. Feldman Law Firm LLP, 604 F. App’x 116, 117–19 (3d Cir. 2015) (affirming district court’s
 dismissal of lawsuit for lack of subject matter jurisdiction because the parties’ agreement required
 arbitration); Hoboken Yacht Club LLC v. Marinetek N. Am. Inc., Civ. A. No. 19-12199, 2019 WL
 7207486, at *2, *5 (D.N.J. Dec. 26, 2019) (noting “Pursuant to Defendant’s motion, this Court
 proceeds on the theory of lack of subject matter jurisdiction”); Laudano v. Credit One Bank, Civ.
 A. No. 15-7668, 2016 WL 3450817, at *4 (D.N.J. June 22, 2016) (“In this Circuit, courts generally,
 but not uniformly, have accepted and embraced Rule 12(b)(1) as a proper vehicle for deciding
 whether to dismiss a suit by virtue of an arbitration agreement between the parties.”)(citations
 omitted).




                                                  9
Case 3:20-cv-02149-BRM-LHG Document 81 Filed 02/27/21 Page 10 of 18 PageID: 1222




  Further, Plaintiff notes the MCS/Cumby Contract does not explicitly provide that the arbitration

  clause survives termination like its indemnification clause does. (Id. at 4–5.) And Plaintiff points

  out that Defendant Cumby waived its right to arbitration because it failed to proceed with the

  arbitration process. (Id. at 5.)

          “Courts may use Rule 12(b)(1) to decide whether to dismiss a suit by virtue of an arbitration

  agreement between the parties.” Daly v. Norfolk S. R. Co., Civ. A. No. 09-4609, 2011 WL

  2559533, at *1 (D.N.J. June 27, 2011). That is, “[a] valid and enforceable arbitration agreement

  will divest the court of subject matter jurisdiction over the arbitrable disputes.” Hemberger v.

  E*Trade Fin. Corp., Civ. A. No. 07-1621, 2007 WL 4166012, at *3 (D.N.J. Nov. 19, 2007) (citing

  9 U.S.C. § 2); Norben Imp. Corp. v. Metro. Plant & Flower Corp., Civ. A. No. 05-54, 2005 WL

  1677479, at *9 (D.N.J. July 15, 2005) (“[A]n arbitration defense challenges the court’s subject

  matter jurisdiction over the case and is properly raised in a Rule 12(b)(1) motion.”).

          There is a “strong federal policy in favor of the resolution of disputes through arbitration.”

  Alexander v. Anthony Int’l, L.P., 341 F.3d 256, 263 (3d Cir. 2003). “A court will direct parties to

  proceed with arbitration if a dispute falls within the scope of the arbitration agreement.”

  Mroczkowski v. FedEx Ground Package Sys., Inc., Civ. A. No. 09-34, 2009 WL 1298434, at *2

  (D.N.J. May 8, 2009) (citing 9 U.S.C. § 3; Trippe Mfg. Co. v. Niles Audio Corp., 401 F.3d 529,

  532 (3d Cir. 2005)). In deciding whether a controversy must be submitted to arbitration under the

  FAA, the Court must determine: (1) whether a valid agreement to arbitrate exists; and (2) whether

  the particular dispute falls within the scope of that agreement. Trippe Mfg. Co., 401 F.3d at 532;

  Asbell v. Integra Lifesciences Holdings Corp., Civ. A. No. 14-677, 2014 WL 6992000, at *2

  (D.N.J. Dec. 10, 2014). In making this decision, the court should apply state contract principles.




                                                   10
Case 3:20-cv-02149-BRM-LHG Document 81 Filed 02/27/21 Page 11 of 18 PageID: 1223




  First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995); Blair v. Scott Specialty Gases,

  283 F. 3d 595, 603 (3d Cir. 2002).

         The first issue presented to the Court by the parties is whether there was a valid agreement

  to arbitrate. The MCS/Cumby Contract includes an arbitration clause, which provides:

                 Any or all claims, disputes, controversies or other matters in
                 question arising out of, or relating to, the Agreement, or the breach
                 thereof, shall, at the sole election of the Contractor, be decided by
                 arbitration. The Subcontractor shall have no right to initiate
                 arbitration proceedings against the Contractor without the
                 Contractor’s prior written consent thereto. In the event the
                 Contractor elects to arbitrate, such arbitration shall, at the sole
                 election of the Contractor, be conducted either in accordance with
                 the then prevailing Construction Industry Arbitration Rules of the
                 American Arbitration Association, or if such rules deviate from the
                 dispute resolution provisions set forth in the contract between the
                 Owner and the Contractor, then in accordance with such dispute
                 resolution provisions. The Subcontractor hereby agrees that the
                 Contractor shall have the right to include the Subcontractor, by
                 consolidation, joinder, or in any other manner, in any arbitration
                 proceedings involving the Owner, the Architect, or involving other
                 subcontractors or suppliers on the Project, regardless of who
                 originally initiated such proceedings. The foregoing agreement to
                 arbitrate shall be specifically enforceable under the prevailing
                 arbitration law. Unless the Contractor elects otherwise, any
                 arbitration proceedings hereunder shall be held in Philadelphia,
                 Pennsylvania and shall be administered by the Philadelphia office
                 of the American Arbitration Association. Under such circumstances,
                 the Arbitrator(s) shall have the exclusive power to determine issues
                 of arbitrability. The award rendered by the arbitrators shall be final,
                 and judgment may be entered upon it in accordance with applicable
                 law in any court having jurisdiction thereof.

  (ECF No. 34-5 at 38–39.) Plaintiff does not deny the existence of this clause in the MCS/Cumby

  Contract. (See ECF No. 50 at 3–5.) Instead, Plaintiff argues this action “arises out of the parties’

  performance, or lack thereof, under the Performance Bond.” (Id. at 3.) According to Plaintiff, the

  “Court must look to the Performance Bond, not the MCS/Cumby Contract to which Platte River

  is not a party,” in deciding whether a valid arbitration clause existed. (Id.) Plaintiff emphasizes it,



                                                    11
Case 3:20-cv-02149-BRM-LHG Document 81 Filed 02/27/21 Page 12 of 18 PageID: 1224




  Defendant Cumby, and Defendant Platte River were in a suretyship, but since Defendant Platte

  River was not a party to the MCS/Cumby Contract, the arbitration agreement contained in that

  contract is not valid. (Id. at 4.) In deciding this first issue, the Court must decide whether: (1) the

  Performance Bond properly incorporated the arbitration provision of the MCS/Cumby Contract;

  and, if so, (2) whether those provisions should be imposed on Defendant Platte River when it was

  not a party to the MCS/Cumby Contract.

        The MCS/Cumby Contract specifies “the law of the State in which the Contractor’s home

  office, identified on the face hereof, is located, not including choice of law analysis, shall be

  applicable to this Contract and shall be used to decide any dispute related to this Contract.”

  (ECF No. 34-5 at 38.) The Contractor’s home office is located in Delaware County, Pennsylvania.

  (ECF No. 34-2 at 1.) Therefore, Pennsylvania law will govern the issue of incorporation. See

  Century Indemnity Co. v. Certain Underwriters at Lloyd's, London, 584 F.3d 513, 533 (3d Cir.

  2009) (applying Pennsylvania law because parties “predominantly cite[d] Pennsylvania state court

  cases on the issues in [the] case” and the choice of law provision in the contract at issue suggested

  Pennsylvania law applied).

         Pennsylvania contract law recognizes the doctrine of incorporation by reference. In re

  Estate of Atkinson, 231 A.3d 891, 899 (Pa. Super. 2020) (“The terms of a contract include terms

  in documents that a signed contract document specifically and clearly identifies and

  expressly incorporates by reference.”); Southwestern Energy Production, Co. v. Forest Resources,

  LLC, 83 A.3d 177, 187–88 (Pa. Super. 2013) (same). Importantly, the doctrine of incorporation by

  reference has been applied by Pennsylvania courts in the context of arbitration clauses. Century

  Indemnity Co, 584 F.3d at 534 (finding that under Pennsylvania law, party was bound by an




                                                    12
Case 3:20-cv-02149-BRM-LHG Document 81 Filed 02/27/21 Page 13 of 18 PageID: 1225




  arbitration clause in an agreement between other parties that its contract incorporated by

  reference).

          Century Indemnity Co. dealt with the issue of arbitration agreements incorporated by

  reference under Pennsylvania law. The case involved a dispute between Century Indemnity Co., a

  reinsurer, and Lloyd’s, a retrocessionaire. Id. at 519. “The reinsurance of a reinsurance is called a

  retrocession, and the reinsurers of reinsurers—that is, reinsurers who assume retrocession risk

  through retrocessional agreements—are called retrocessionaires.” Id. Century Indemnity Co.’s

  predecessor, the Insurance Company of North America, had formed reinsurance treaties with

  Argonaut Insurance Company, the original insurer of the insured in the policies that led to the

  dispute. Id. Century sued Lloyd’s to recover amounts that Lloyd allegedly owed Century under the

  retrocessional agreements. Id. at 520. Lloyd’s argued “the retrocessional agreements incorporated

  the reinsurance treaties’ arbitration clauses and that therefore the dispute should be arbitrated.” Id.

  The arbitration clause in the reinsurance treaties stated “if any dispute shall arise between Argonaut

  and INA (Century) with reference to the interpretation of this Agreement or their rights with

  respect to any transaction involved, the dispute shall be referred to arbitration.” Id. And the

  retrocessional agreements “between Century and Lloyd’s contain language referring to and

  incorporating ‘all’ of the reinsurance treaties.” Id.

          Lloyd’s argued the court should follow three federal court surety cases “to hold that a party

  to a contract containing an arbitration clause . . . may be compelled pursuant to that contract’s

  arbitration clause to arbitrate a dispute with a third party arising under a second contract . . . where

  the second contract incorporated the first contract’s terms” through an incorporation-by-reference

  clause. Id. at 536. After undertaking a painstaking analysis of the cases cited by Lloyd’s, the court

  noted “the foregoing opinions of three courts of appeals are in harmony with the principle that a



                                                    13
Case 3:20-cv-02149-BRM-LHG Document 81 Filed 02/27/21 Page 14 of 18 PageID: 1226




  general incorporation clause effectively can incorporate an arbitration agreement.” Id. at 538. The

  court ultimately found in Lloyd’s favor, holding “the retrocessional agreements between Century

  and Lloyd’s to incorporate the arbitration agreement of the reinsurance treaties between Century

  and Argonaut, Century’s reinsured, so that the arbitration agreement became effective between

  Century and Lloyd’s.” Id. at 559.

         Here, the Performance Bond contains a provision incorporating the MCS/Cumby Contract.

  It states, “[t]he Contractor and Surety, jointly and severally, bind themselves, their heirs, executors,

  administrators, successors and assigns to the Owner for the performance of the Construction

  Contract, which is incorporated herein by reference.” (ECF No. 24 Ex A. (The Performance Bond)

  at § 1.) For clarity, the Contractor is Plaintiff, the Surety is Defendant Platte River, the Owner is

  Defendant Cumby, and the Construction Contract refers to the MCS/Cumby Contract. See id. That

  is, the Performance Bond “clearly identifies and expressly incorporates” the MCS/Cumby Contract

  by reference. In re Estate of Atkinson, 231 A.3d at 899. Therefore, the terms of the Performance

  Bond necessarily include the arbitration clause contained in the MCS/Cumby Contract.

         Next, the Court must decide whether the arbitration clause applies to Defendant Platte since

  they were not a party to the MCS/Cumby Contract. The issue here is similar to the one faced by

  the court in Century Indemnity Co. Plaintiff and Defendant Cumby entered into a contract that

  contained an arbitration clause, just as the reinsurance treaties between Century and Argonaut did.

  Century Indemnity Co, 584 F.3d at 519–20. Defendant Cumby is attempting to enforce that

  provision and enter arbitration against a non-party to the contract that contained the arbitration

  clause, Defendant Platte River. This is similar to Lloyd’s argument that the arbitration clause

  should apply to it, despite being a non-party to the contract between Century and Argonaut, which

  contained the arbitration clause. Id. at 536. Because Plaintiff, Defendant Cumby, and Defendant



                                                    14
Case 3:20-cv-02149-BRM-LHG Document 81 Filed 02/27/21 Page 15 of 18 PageID: 1227




  Platte River are all parties to the Performance Bond, and the Performance Bond incorporated the

  MCS/Cumby Contract—and the arbitration clause contained within it—that clause can be applied

  to Defendant Platte River. See id. at 559. Therefore, Plaintiff’s argument that the arbitration

  agreement contained in the MCS/Cumby Contract is invalid because Defendant Platte River was

  not a party to it, despite being in a suretyship with Plaintiff and Defendant Cumby, is unpersuasive.

  See Hoffman v. Fid. & Deposit Co. of Maryland, 734 F. Supp. 192, 194 (D.N.J. 1990) (“The

  Eleventh, Sixth, Fifth, Second and First Circuits, and several district courts, have

  required sureties to arbitrate issues relating to a performance bond where the performance bond

  incorporates by reference a contract containing an arbitration clause.”); cf. Cost Bros. v. Travelers

  Indem. Co., 760 F.2d 58, 61 (3d Cir. 1985) (finding surety was not a party to the arbitration

  agreement because the performance bond did not incorporate the contract containing the

  arbitration clause by reference).

         The Court will now consider whether the arbitration clause survived the termination of the

  contract. Defendant Cumby argues the arbitration clause survives the termination of the contract.

  (ECF No. 34-2 at 10–12.) Without citing any caselaw, Plaintiff argues that since the MCS/Cumby

  Contract specifically provided that the indemnification clause survived termination, Defendant

  Cumby’s failure to specify that the arbitration clause survived termination of the contract means

  “the Arbitration Clause does not survive Cumby’s termination of the Contract and is not

  enforceable.” (ECF No. 50 at 4–5.)

         “When parties have agreed to a broad arbitration clause, the duty to arbitrate survives

  termination of the agreement if the dispute arises under the expired agreement.” Nibbs v. Felix,

  726 F.2d 102, 104 (3d Cir. 1984) (citing Nolde Brothers, Inc. v. Local No. 358, Bakery &

  Confectionary Workers Union, 430 U.S. 243 (1977)); also citing Federated Metals Corp. v. United



                                                   15
Case 3:20-cv-02149-BRM-LHG Document 81 Filed 02/27/21 Page 16 of 18 PageID: 1228




  Steelworkers of America, 648 F.2d 856, 961 (3d Cir. 1981)). Under Pennsylvania law, an

  arbitration clause will typically be enforced when “there is nothing in the arbitration clause that

  even suggests, much less states with positive assurance, that the arbitration clause is susceptible

  of an interpretation that disputes arising after the termination of the [contract] are not subject to

  the reach of the arbitration clause.” Berkery v. Cross Country Bank, 256 F. Supp. 2d 359, 367

  (E.D. Pa. 2003); cf. Emmaus Mun. Auth. v. Eltz, 204 A.2d 926, 927 (Pa. 1964) (finding arbitration

  clause inapplicable after termination of the contract because the contract’s language indicated “that

  the parties only intended the arbitration clause to be used during the life of the operation of the

  contract and not to extend after the contract had been terminated by performance, breach, or

  otherwise”). Plaintiff’s sole argument that the arbitration clause does not survive termination is

  unavailing because the MCS/Cumby Contract does not contain explicit language indicating an

  intent of the parties to limit the clause to the operation of the contract. Tellingly, the MCS/Cumby

  Contract allows for arbitration claims to be brought after substantial completion of the contract.

  Indeed, the MCS/Cumby Contract specifies that any arbitration claim “by the Subcontractor

  arising out of or related to the Agreement shall be commenced . . . in no event later than one year

  after substantial completion of the Subcontractor’s performance of this Subcontract or after the

  Subcontractor’s last work under this Subcontract, whichever is earlier.” (ECF No. 34-5 at 38.)

  Therefore, the Court finds the arbitration clause survives termination of the contract.

         The last issue for the Court to consider is whether Defendant Cumby waived its right to

  arbitrate. Here, Defendant Cumby argues its decision to “wait to issue a non-refundable payment

  of $7,000 until after the Court of Common Pleas ruled on [its] Preliminary Objections seeking

  dismissal of that case in favor of arbitration does not constitute waiver.” (ECF No. 34-2 at 13.)




                                                   16
Case 3:20-cv-02149-BRM-LHG Document 81 Filed 02/27/21 Page 17 of 18 PageID: 1229




  Plaintiff argues Defendant Cumby waived any right to arbitrate because Defendant Cumby “failed

  to pay the $7,000 filing fee.” (ECF No. 50 at 5.)

          The Supreme Court has clarified 9 U.S.C. § 2 reflects a liberal policy favoring arbitration.

  Gray Holdco, Inc. v. Cassady, 654 F.3d 444, 451 (3d Cir. 2011) (citing AT&T Mobility LLC v.

  Concepcion, 131 S. Ct. 1740, 1745 (2011)).

                 Given         this     strong      preference         to      enforce
                 private arbitration agreements, we will not infer lightly that a party
                 has waived its right to arbitrate and we will find that
                 a party has waived the right ‘only      where        the      demand
                 for arbitration came long after the suit commenced and when
                 both parties had engaged in extensive discovery.

  Cassady, 654 F.3d at 451 (citing PaineWebber Inc v. Faragalli, 61 F.3d 1063, 1068–69 (3d Cir.

  1995)). Here, Plaintiff has not met the high bar of showing Defendant Cumby waived its right to

  arbitration. Therefore, the Court finds Defendant Cumby has not waived its right to arbitration.

  Accordingly, because there was a valid arbitration clause that survived the termination of the

  MCS/Cumby Contract and was not waived by Defendant Cumby, the arbitration clause will be

  enforced. 2

          Accordingly, Defendant Cumby’s Motion to Dismiss is GRANTED. 3



  2
   The claims at issue here also fall within the scope of the arbitration clause. Trippe Mfg. Co., 401
  F.3d at 532. Plaintiff argues its claims are outside of the scope of the arbitration clause at issue
  because they relate to the breach of the Performance Bond. (ECF No. 50 at 4.) However, since the
  Performance Bond incorporates the terms of the MCS/Cumby Contract, which contains the
  arbitration clause, the claims arising from the Performance Bond fall within the scope of the
  arbitration clause.
  3
   For clarity, Plaintiff’s Amended Complaint is only dismissed as to Defendant Cumby. Defendant
  Cumby was the only party moving to dismiss Plaintiff’s Amended Complaint. (See ECF No. 34.)
  Instead of moving to dismiss Plaintiff’s Complaint, Defendant Platte River answered Plaintiff’s
  Amended Complaint and asserted various counterclaims against the Counterclaim Defendants.
  (ECF No. 37.) Counterclaim Defendants answered Defendant Platte River’s counterclaims (ECF
  No. 53), but there are no pending motions involving the counterclaims. Further, Defendant Cumby
  and Defendant Platte River agree the Counterclaim Defendants were not parties to the arbitration
                                                  17
Case 3:20-cv-02149-BRM-LHG Document 81 Filed 02/27/21 Page 18 of 18 PageID: 1230




               B.   Defendant Cumby’s Motion to Stay

         On August 28, 2020, Defendant Cumby filed a motion seeking an order staying this action

  pending resolution of its motion to dismiss Plaintiff’s amended complaint. (ECF No. 60.) Because

  the Court has resolved Defendant Cumby’s Motion to Dismiss, Defendant Cumby’s Motion to

  Stay this action pending the resolution of its motion to dismiss is DENIED AS MOOT.

         IV.     CONCLUSION

         For the reasons set forth above, Defendant Cumby’s Motion to Dismiss is GRANTED and

  its Motion to Stay is DENIED AS MOOT. An appropriate Order follows.




  Date: February 27, 2021                                     s/ Brian R. Martinotti ___________
                                                              HON. BRIAN R. MARTINOTTI
                                                              UNITED STATES DISTRICT JUDGE




  agreement. (ECF No. 64 at 2 n.1, 3; ECF No. 61 at 1, 6.) Therefore, the dismissal of Plaintiff’s
  Amended Complaint does not impact Defendant Platte River’s assertion of counterclaims against
  the Counterclaim Defendants. Barefoot Architect, Inc. v. Bunge, 632 F.3d 822, 836 (3d Cir. 2011)
  (“Generally speaking, the dismissal of the complaint ‘will not preclude adjudication of
  a counterclaim over which the court has an independent basis of jurisdiction.’”) (citing Rengo Co.
  Ltd. v. Molins Mach. Co., Inc., 657 F.2d 535, 539 (3d Cir.1981)). The Court has jurisdiction over
  Defendant Platte River’s Counterclaims pursuant to § 28 U.S.C. 1332.



                                                 18
